Citation Nr: 0011590	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to October 1, 1998 for 
reinstatement of Dependency and Indemnity Compensation (DIC) 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to September 
1970.  The record reflects the veteran died in service in 
September 1970.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to reinstatement of DIC 
benefits because the appellant's remarriage was terminated 
after October 31, 1990.  

In a January 1999 supplemental statement of the case, the RO 
granted entitlement to reinstatement of DIC benefits, 
effective October 1, 1998.  Reinstatement of DIC benefits 
back to December 2, 1993 was denied.  

In her September 1995 substantive appeal, the appellant 
requested a hearing before a member of the Board.  In a 
February 2000 letter from the RO, the appellant was notified 
of the date and time of her scheduled hearing before a member 
of the Board.  The record reflects the appellant failed to 
appear for the scheduled hearing and has not requested that 
it be rescheduled.  



FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1968.  
Their marriage terminated with the veteran's death in service 
in September 1970.

2.  The appellant was awarded VA DIC benefits as the 
surviving spouse of the veteran.

3.  DIC benefits were discontinued in 1987 following the 
appellant's remarriage.

4.  The appellant's second marriage was terminated by divorce 
in December 1993.

5.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
for resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.

6.  The June 9, 1998 legislative amendment to 38 U.S.C.A. 
§ 1311 expressly provides that no payments may be made by 
reason of the amended section for any month prior to October 
1998.  



CONCLUSION OF LAW

Entitlement to an effective date prior to October 1, 1998 for 
the reinstatement of DIC benefits is not warranted.  
38 U.S.C.A. §§ 103, 5110 (West 1991); Pub. L. No. 105-178, 
§ 8207 (June 9, 1998) [codified in part at 38 U.S.C.A. 
§ 1311(e)]; 38 C.F.R. § 3.55 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes, for reasons summarized below, that the 
law, rather than the evidence, is dispositive in this case.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995).  

Factual Background

The basic facts in this case are not in dispute.

The record reflects that the appellant and veteran were 
married in May 1968.  Their marriage ended with the veteran's 
death during service in September 1970.  The appellant was 
thereafter awarded VA DIC benefits.  These benefits were 
terminated in May 1987 when the RO received notification of 
the appellant's remarriage following the death of the 
veteran.  The appellant's second marriage was terminated by 
divorce in December 1993.  

The appellant's claim for VA DIC benefits as the unremarried 
widow of the veteran was received in June 1994.  In a 
February 1995 letter from the RO, the appellant was notified 
of the denial of her claim for VA DIC benefits.  The 
appellant filed a timely notice of disagreement and 
substantive appeal.  In a January 1999 supplemental statement 
of the case, the RO granted entitlement to restoration of DIC 
benefits effective October 1, 1998.  The RO denied 
entitlement to the restoration of DIC benefits prior to 
October 1, 1998.  

Pertinent Law and Regulations

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1310 
(West 1991); 38 C.F.R. § 3.5 (1999).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3), (31) (West 1991); 38 C.F.R. § 3.50 (c) (1999).  

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, upon termination of 
the disqualifying marriage by death, divorce, annulment, or 
if the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102-
568, § 103, 106 Stat. 4320, 4322 (October 29, 1992).  

In June 1998, subsection (a) of Section 8207 of the 
Transportation Equity Act for the 21st Century reinstated the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of DIC benefits, when that 
subsequent marriage terminates.  The statute, however, 
precludes payment under the new 38 U.S.C.A. § 1311(e) for any 
month prior to October 1998.  PL 105-178 § 8207(b), 112 Stat. 
495 (June 9, 1998).  


The amended provisions found at 38 U.S.C.A. § 1311(e) 
specifically provide that:

(1) The remarriage of the surviving spouse of a veteran 
shall not bar
the furnishing of dependency and indemnity compensation 
to such 
person as the surviving spouse of the veteran if the 
remarriage is 
terminated by death, divorce, or annulment unless the 
Secretary
determines that the divorce or annulment was secured 
through
fraud or collusion.

(2) If the surviving spouse of a veteran ceases living 
with another 
person and holding himself or herself out openly to the 
public
as that person's spouse, the bar to granting that person 
dependency
and indemnity compensation as the surviving spouse of 
the 
veteran shall not apply.

(3) The first month of eligibility for payment of 
dependency and 
indemnity compensation to a surviving spouse by reason 
of this 
subsection shall be the later of the month after -

	(A) the month of the termination of such 
remarriage, in the 
	case of a surviving spouse described in paragraph 
(1); or

	(B) the month of the cessation described in 
paragraph (2), in 
	the case of a surviving spouse described in that 
paragraph.

Public Law No. 105-178, § 8207(a) (1998), codified at 
38 U.S.C.A. § 1311(e).



Analysis

In summary, the appellant was previously entitled to DIC 
benefits as the widow of the veteran.  She remarried 
following the death of the veteran and her DIC benefits were 
discontinued.  The appellant's second marriage was terminated 
by divorce in December 1993.  The appellant filed for 
reinstatement of her DIC benefits following her divorce; 
however, such benefits were denied as the law in effect prior 
to June 9, 1998 precluded the reinstatement of DIC benefits 
to the appellant.  

The law governing reinstatement of DIC benefits was 
subsequently amended to allow for the reinstatement of 
payments upon termination of the subsequent marriage.  See 
38 U.S.C.A. § 1311(e).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 
1 Vet. App. 308, 312-313 (1991).  Consequently, the RO 
granted entitlement to the reinstatement of DIC benefits 
effective October 1, 1998.  

The Board recognizes that the appellant's remarriage was 
terminated in December 1993; however, the revised law 
pertaining to reinstatement of DIC benefits does not allow 
for retroactive application prior to October 1, 1998.  The 
legislative enactment which added subsection (e) to 
38 U.S.C.A. § 1311 expressly provides that "[n]o payment may 
be made by reason of section 1311(e) for any month before 
October 1998."  See Pub. L. No. 105-178. § 8207(b), 112 
Stat. 107, 495 (1998).  Consequently, it is clear from the 
amending legislation that Congress did not intend to accord 
retroactive effect to section 1311(e).  Thus, entitlement to 
an effective date prior to October 1, 1998, for reinstatement 
of DIC benefits is not warranted.





ORDER

Entitlement to an effective date prior to October 1, 1998 for 
reinstatement of DIC benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

